              Case 2:19-cr-00117-JLR Document 68 Filed 08/04/20 Page 1 of 2




 1                                                         The Honorable Judge James L. Robart
 2
 3
 4
 5
 6
 7                       UNITED STATES DISTRICT COURT FOR THE
                           WESTERN DISTRICT OF WASHINGTON
 8
                                     AT SEATTLE
 9
10
     UNITED STATES OF AMERICA,                      NO. CR19-0117JLR
11
12                              Plaintiff,
                                                    MINUTE ORDER
13                       v.                         SETTING STATUS HEARING
14
     SHAWNA REID,
15
16                              Defendant.
17
18         The clerk issues the following minute order by the authority of the Honorable
19 James L. Robart, United States District Court Judge.
20         Having considered the record in this matter, and pursuant to General Orders 02-20
21 and 03-20 for the Western District of Washington, the Court previously found the trial date
22 of June 29, 2020, could not proceed as scheduled, and the ends of justice served by granting
23 a continuance outweighed the best interests of the public and the defendant in a speedy trial.
24 18 U.S.C. § 3161(h)(7)(A), (B)(i), (iv).
25         On July 30, 2020, Chief United States District Judge Ricardo S. Martinez entered
26 General Order 11-20, which extended the procedures established by General Orders 02-20
27 and 03-20 until September 8, 2020, and continued all criminal in-person hearings and trial
28 dates in the Seattle and Tacoma courthouses scheduled to occur before September 8, 2020.



     MINUTE ORDER RESETTING STATUS HEARING
             Case 2:19-cr-00117-JLR Document 68 Filed 08/04/20 Page 2 of 2




1         Accordingly, the trial date in this matter remains vacated and another status hearing is
2 set for September 9, 2020, at 10:00 a.m. The purpose of the status conference will be to
3 discuss a date on which the trial can be scheduled and take place without any potential
4 impact on the health of all participants or the community.
5         IT IS FURTHER ORDERED that, pursuant to General Order 11-20, the time between
6 August 3, 2020, and September 8, 2020, is excludable under the Speedy Trial Act, as the
7 Court finds that the ends of justice served by ordering the continuances outweigh the best
8 interests of the public and any defendant’s right to a speedy trial, pursuant to 18 U.S.C.
9 §3161(h)(7)(A).
10
11        DATED this 4th day of August, 2020.
12
13                                           WILLIAM M. McCOOL,
                                             Clerk of the Court
14
15                                            /s/ Ashleigh Drecktrah
                                             Deputy Clerk to Hon. James L. Robart
16
17
18
19
20
21
22
23
24
25
26
27
28



     MINUTE ORDER RESETTING STATUS HEARING
